
	
		I
		111th CONGRESS
		1st Session
		H. R. 699
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Rahall (for
			 himself, Mr. George Miller of
			 California, Mr. Waxman,
			 Mr. Markey of Massachusetts,
			 Mr. Berman,
			 Mr. Grijalva,
			 Mr. Costa,
			 Mrs. Christensen,
			 Mr. Holt, Mr. Stark, Mr.
			 Kildee, Mr. Hinchey,
			 Ms. Eshoo,
			 Mr. Blumenauer,
			 Mr. Kennedy,
			 Mr. Kind, Mrs. Capps, Mr.
			 Schiff, Mr. Honda,
			 Mr. Salazar, and
			 Ms. Tsongas) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To modify the requirements applicable to locatable
		  minerals on public domain lands, consistent with the principles of
		  self-initiation of mining claims, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Hardrock Mining and Reclamation Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions and references.
					Sec. 3. Application rules.
					Title I—Mineral exploration and development
					Sec. 101. Limitation on patents.
					Sec. 102. Royalty.
					Sec. 103. Hardrock mining claim maintenance fee.
					Sec. 104. Effect of payments for use and occupancy of
				claims.
					Title II—Protection of special places
					Sec. 201. Lands open to location.
					Sec. 202. Withdrawal petitions by States, political
				subdivisions, and Indian tribes.
					Title III—Environmental Considerations of Mineral Exploration and
				Development
					Sec. 301. General standard for hardrock mining on Federal
				land.
					Sec. 302. Permits.
					Sec. 303. Exploration permit.
					Sec. 304. Operations permit.
					Sec. 305. Persons ineligible for permits.
					Sec. 306. Financial assurance.
					Sec. 307. Operation and reclamation.
					Sec. 308. State law and regulation.
					Sec. 309. Limitation on the issuance of permits.
					Title IV—Mining mitigation 
					Subtitle A—Locatable Minerals Fund
					Sec. 401. Establishment of Fund.
					Sec. 402. Contents of Fund.
					Sec. 403. Subaccounts.
					Subtitle B—Use of Hardrock Reclamation Account
					Sec. 411. Use and objectives of the Account.
					Sec. 412. Eligible lands and waters.
					Sec. 413. Expenditures.
					Sec. 414. Authorization of appropriations.
					Subtitle C—Use of Hardrock Community Impact Assistance
				Account
					Sec. 421. Use and objectives of the Account.
					Sec. 422. Allocation of funds.
					Title V—Administrative and Miscellaneous Provisions
					Subtitle A—Administrative Provisions
					Sec. 501. Policy functions.
					Sec. 502. User fees.
					Sec. 503. Inspection and monitoring.
					Sec. 504. Citizens suits.
					Sec. 505. Administrative and judicial review.
					Sec. 506. Enforcement.
					Sec. 507. Regulations.
					Sec. 508. Effective date.
					Subtitle B—Miscellaneous Provisions
					Sec. 511. Oil shale claims.
					Sec. 512. Purchasing power adjustment.
					Sec. 513. Savings clause.
					Sec. 514. Availability of public records.
					Sec. 515. Miscellaneous powers.
					Sec. 516. Multiple mineral development and surface
				resources.
					Sec. 517. Mineral materials.
				
			2.Definitions and
			 references
			(a)In
			 generalAs used in this Act:
				(1)The term
			 affiliate means with respect to any person, any of the
			 following:
					(A)Any person who
			 controls, is controlled by, or is under common control with such person.
					(B)Any partner of
			 such person.
					(C)Any person owning
			 at least 10 percent of the voting shares of such person.
					(2)The term
			 applicant means any person applying for a permit under this Act
			 or a modification to or a renewal of a permit under this Act.
				(3)The term
			 beneficiation means the crushing and grinding of locatable
			 mineral ore and such processes as are employed to free the mineral from other
			 constituents, including but not necessarily limited to, physical and chemical
			 separation techniques.
				(4)The term
			 casual use—
					(A)subject to
			 subparagraphs (B) and (C), means mineral activities that do not ordinarily
			 result in any disturbance of public lands and resources;
					(B)includes
			 collection of geochemical, rock, soil, or mineral specimens using handtools,
			 hand panning, or nonmotorized sluicing; and
					(C)does not include—
						(i)the
			 use of mechanized earth-moving equipment, suction dredging, or
			 explosives;
						(ii)the
			 use of motor vehicles in areas closed to off-road vehicles;
						(iii)the construction
			 of roads or drill pads; and
						(iv)the
			 use of toxic or hazardous materials.
						(5)The term
			 claim holder means a person holding a mining claim, millsite
			 claim, or tunnel site claim located under the general mining laws and
			 maintained in compliance with such laws and this Act. Such term may include an
			 agent of a claim holder.
				(6)The term
			 control means having the ability, directly or indirectly, to
			 determine (without regard to whether exercised through one or more corporate
			 structures) the manner in which an entity conducts mineral activities, through
			 any means, including without limitation, ownership interest, authority to
			 commit the entity’s real or financial assets, position as a director, officer,
			 or partner of the entity, or contractual arrangement.
				(7)The term
			 exploration—
					(A)subject to
			 subparagraphs (B) and (C), means creating surface disturbance other than casual
			 use, to evaluate the type, extent, quantity, or quality of minerals
			 present;
					(B)includes mineral
			 activities associated with sampling, drilling, and analyzing locatable mineral
			 values; and
					(C)does not include
			 extraction of mineral material for commercial use or sale.
					(8)The term Federal land means
			 any land, and any interest in land, that is owned by the United States and open
			 to location of mining claims under the general mining laws and title II of this
			 Act.
				(9)The term
			 Indian lands means lands held in trust for the benefit of an
			 Indian tribe or individual or held by an Indian tribe or individual subject to
			 a restriction by the United States against alienation.
				(10)The term
			 Indian tribe means any Indian tribe, band, nation, pueblo, or
			 other organized group or community, including any Alaska Native village or
			 regional corporation as defined in or established pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.), that is recognized as eligible
			 for the special programs and services provided by the United States to Indians
			 because of their status as Indians.
				(11)The term
			 locatable mineral—
					(A)subject to
			 subparagraph (B), means any mineral, the legal and beneficial title to which
			 remains in the United States and that is not subject to disposition under any
			 of—
						(i)the Mineral Leasing Act (30 U.S.C. 181 et
			 seq.);
						(ii)the Geothermal Steam Act of 1970 (30 U.S.C.
			 1001 et seq.);
						(iii)the Act of July 31, 1947, commonly known as
			 the Materials Act of 1947 (30 U.S.C. 601 et seq.); or
						(iv)the Mineral Leasing for Acquired Lands Act
			 (30 U.S.C. 351 et seq.); and
						(B)does not include
			 any mineral that is subject to a restriction against alienation imposed by the
			 United States and is—
						(i)held
			 in trust by the United States for any Indian or Indian tribe, as defined in
			 section 2 of the Indian Mineral Development Act of 1982 (25 U.S.C. 2101);
			 or
						(ii)owned by any
			 Indian or Indian tribe, as defined in that section.
						(12)The term
			 mineral activities means any activity on a mining claim,
			 millsite claim, or tunnel site claim for, related to, or incidental to, mineral
			 exploration, mining, beneficiation, processing, or reclamation activities for
			 any locatable mineral.
				(13)The term
			 National Conservation System unit means any unit of the National
			 Park System, National Wildlife Refuge System, National Wild and Scenic Rivers
			 System, or National Trails System, or a National Conservation Area, a National
			 Recreation Area, a National Monument, or any unit of the National Wilderness
			 Preservation System.
				(14)The term
			 operator means any person proposing or authorized by a permit
			 issued under this Act to conduct mineral activities and any agent of such
			 person.
				(15)The term
			 person means an individual, Indian tribe, partnership,
			 association, society, joint venture, joint stock company, firm, company,
			 corporation, cooperative, or other organization and any instrumentality of
			 State or local government including any publicly owned utility or publicly
			 owned corporation of State or local government.
				(16)The term
			 processing means processes downstream of beneficiation employed
			 to prepare locatable mineral ore into the final marketable product, including
			 but not limited to smelting and electrolytic refining.
				(17)The term
			 Secretary means the Secretary of the Interior, unless otherwise
			 specified.
				(18)The term
			 temporary cessation means a halt in mine-related production
			 activities for a continuous period of no longer than 5 years.
				(19)The term
			 undue degradation means irreparable harm to significant
			 scientific, cultural, or environmental resources on public lands that cannot be
			 effectively mitigated.
				(b)Valid existing
			 rightsAs used in this Act,
			 the term valid existing rights means a mining claim or millsite
			 claim located on lands described in section 201(b), that—
				(1)was properly
			 located and maintained under the general mining laws prior to the date of
			 enactment of this Act;
				(2)was supported by a
			 discovery of a valuable mineral deposit within the meaning of the general
			 mining laws on the date of enactment of this Act, or satisfied the limitations
			 under existing law for millsite claims; and
				(3)continues to be valid under this
			 Act.
				(c)References to
			 other laws(1)Any reference in this
			 Act to the term general mining laws is a reference to those Acts that generally
			 comprise chapters 2, 12A, and 16, and sections 161 and 162, of title 30, United
			 States Code.
				(2)Any reference in this Act to the Act of
			 July 23, 1955, is a reference to the Act entitled An Act to amend the
			 Act of July 31, 1947 (61 Stat. 681) and the mining laws to provide for multiple
			 use of the surface of the same tracts of the public lands, and for other
			 purposes (30 U.S.C. 601 et seq.).
				3.Application
			 rules
			(a)In
			 generalThis Act applies to
			 any mining claim, millsite claim, or tunnel site claim located under the
			 general mining laws, before, on, or after the date of enactment of this Act,
			 except as provided in subsection (b).
			(b)Preexisting
			 claims(1)Any
			 unpatented mining claim or millsite claim located under the general mining laws
			 before the date of enactment of this Act for which a plan of operation has not
			 been approved or a notice filed prior to the date of enactment shall, upon the
			 effective date of this Act, be subject to the requirements of this Act, except
			 as provided in paragraph (2).
				(2)(A)If a plan of operations
			 is approved for mineral activities on any claim or site referred to in
			 paragraph (1) prior to the date of enactment of this Act but such operations
			 have not commenced prior to the date of enactment of this Act—
						(i)during the 10-year period beginning on
			 the date of enactment of this Act, mineral activities at such claim or site
			 shall be subject to such plan of operations;
						(ii)during such 10-year period,
			 modifications of any such plan may be made in accordance with the provisions of
			 law applicable prior to the enactment of this Act if such modifications are
			 deemed minor by the Secretary concerned; and
						(iii)the operator shall bring such
			 mineral activities into compliance with this Act by the end of such 10-year
			 period.
						(B)Where an application for modification
			 of a plan of operations referred to in subparagraph (A)(ii) has been timely
			 submitted and an approved plan expires prior to Secretarial action on the
			 application, mineral activities and reclamation may continue in accordance with
			 the terms of the expired plan until the Secretary makes an administrative
			 decision on the application.
					(c)Federal Lands
			 Subject to Existing Permit(1)Any Federal land shall be subject to the
			 requirements of section 102(a)(2) if the land is—
					(A)subject to an operations permit;
			 and
					(B)producing valuable locatable minerals
			 in commercial quantities prior to the date of enactment of this Act.
					(2)Any Federal land added through a plan
			 modification to an operations permit on Federal land that is submitted after
			 the date of enactment of this Act shall be subject to the terms of section
			 102(a)(3).
				(d)Application of
			 Act to beneficiation and processing of non-Federal minerals on Federal
			 landsThe provisions of this Act (including the environmental
			 protection requirements of title III) shall apply in the same manner and to the
			 same extent to mining claims, millsite claims, and tunnel site claims used for
			 beneficiation or processing activities for any mineral without regard to
			 whether or not the legal and beneficial title to the mineral is held by the
			 United States. This subsection applies only to minerals that are locatable
			 minerals or minerals that would be locatable minerals if the legal and
			 beneficial title to such minerals were held by the United States.
			IMineral
			 exploration and development
			101.Limitation on
			 patents
				(a)Mining
			 claims
					(1)Determinations
			 requiredAfter the date of enactment of this Act, no patent shall
			 be issued by the United States for any mining claim located under the general
			 mining laws unless the Secretary determines that, for the claim
			 concerned—
						(A)a patent
			 application was filed with the Secretary on or before September 30, 1994;
			 and
						(B)all requirements
			 established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29
			 and 30) for vein or lode claims and sections 2329, 2330, 2331, and 2333 of the
			 Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims were fully
			 complied with by that date.
						(2)Right to
			 patentIf the Secretary makes the determinations referred to in
			 subparagraphs (A) and (B) of paragraph (1) for any mining claim, the holder of
			 the claim shall be entitled to the issuance of a patent in the same manner and
			 degree to which such claim holder would have been entitled to prior to the
			 enactment of this Act, unless and until such determinations are withdrawn or
			 invalidated by the Secretary or by a court of the United States.
					(b)Millsite
			 claims
					(1)Determinations
			 requiredAfter the date of enactment of this Act, no patent shall
			 be issued by the United States for any millsite claim located under the general
			 mining laws unless the Secretary determines that for the millsite
			 concerned—
						(A)a patent
			 application for such land was filed with the Secretary on or before September
			 30, 1994; and
						(B)all requirements
			 applicable to such patent application were fully complied with by that
			 date.
						(2)Right to
			 patentIf the Secretary makes the determinations referred to in
			 subparagraphs (A) and (B) of paragraph (1) for any millsite claim, the holder
			 of the claim shall be entitled to the issuance of a patent in the same manner
			 and degree to which such claim holder would have been entitled to prior to the
			 enactment of this Act, unless and until such determinations are withdrawn or
			 invalidated by the Secretary or by a court of the United States.
					102.Royalty
				(a)Reservation of
			 royalty
					(1)In
			 generalExcept as provided in
			 paragraph (2) and subject to paragraph (3), production of all locatable
			 minerals from any mining claim located under the general mining laws and
			 maintained in compliance with this Act, or mineral concentrates or products
			 derived from locatable minerals from any such mining claim, as the case may be,
			 shall be subject to a royalty of 8 percent of the gross income from mining. The
			 claim holder or any operator to whom the claim holder has assigned the
			 obligation to make royalty payments under the claim and any person who controls
			 such claim holder or operator shall be liable for payment of such
			 royalties.
					(2)Royalty for
			 Federal lands subject to existing permitThe royalty under
			 paragraph (1) shall be 4 percent in the case of any Federal land that—
						(A)is subject to an
			 operations permit on the date of the enactment of this Act; and
						(B)produces valuable
			 locatable minerals in commercial quantities on the date of enactment of this
			 Act.
						(3)Federal land
			 added to existing operations permitAny Federal land added through a plan
			 modification to an operations permit that is submitted after the date of
			 enactment of this Act shall be subject to the royalty that applies to Federal
			 land under paragraph (1).
					(4)DepositAmounts
			 received by the United States as royalties under this subsection shall be
			 deposited into the account established under section 401.
					(b)Duties of claim
			 holders, operators, and transporters(1)A person—
						(A)who is required to make any royalty
			 payment under this section shall make such payments to the United States at
			 such times and in such manner as the Secretary may by rule prescribe;
			 and
						(B)shall notify the Secretary, in the
			 time and manner as may be specified by the Secretary, of any assignment that
			 such person may have made of the obligation to make any royalty or other
			 payment under a mining claim.
						(2)Any person paying royalties under
			 this section shall file a written instrument, together with the first royalty
			 payment, affirming that such person is responsible for making proper payments
			 for all amounts due for all time periods for which such person has a payment
			 responsibility. Such responsibility for the periods referred to in the
			 preceding sentence shall include any and all additional amounts billed by the
			 Secretary and determined to be due by final agency or judicial action. Any
			 person liable for royalty payments under this section who assigns any payment
			 obligation shall remain jointly and severally liable for all royalty payments
			 due for the claim for the period.
					(3)A person conducting mineral
			 activities shall—
						(A)develop and comply with the site
			 security provisions in the operations permit designed to protect from theft the
			 locatable minerals, concentrates or products derived therefrom which are
			 produced or stored on a mining claim, and such provisions shall conform with
			 such minimum standards as the Secretary may prescribe by rule, taking into
			 account the variety of circumstances on mining claims; and
						(B)not later than the 5th business day
			 after production begins anywhere on a mining claim, or production resumes after
			 more than 90 days after production was suspended, notify the Secretary, in the
			 manner prescribed by the Secretary, of the date on which such production has
			 begun or resumed.
						(4)The Secretary may by rule require any
			 person engaged in transporting a locatable mineral, concentrate, or product
			 derived therefrom to carry on his or her person, in his or her vehicle, or in
			 his or her immediate control, documentation showing, at a minimum, the amount,
			 origin, and intended destination of the locatable mineral, concentrate, or
			 product derived therefrom in such circumstances as the Secretary determines is
			 appropriate.
					(c)Recordkeeping and
			 reporting requirements(1)A claim holder,
			 operator, or other person directly involved in developing, producing,
			 processing, transporting, purchasing, or selling locatable minerals,
			 concentrates, or products derived therefrom, subject to this Act, through the
			 point of royalty computation shall establish and maintain any records, make any
			 reports, and provide any information that the Secretary may reasonably require
			 for the purposes of implementing this section or determining compliance with
			 rules or orders under this section. Such records shall include, but not be
			 limited to, periodic reports, records, documents, and other data. Such reports
			 may also include, but not be limited to, pertinent technical and financial data
			 relating to the quantity, quality, composition volume, weight, and assay of all
			 minerals extracted from the mining claim. Upon the request of any officer or
			 employee duly designated by the Secretary conducting an audit or investigation
			 pursuant to this section, the appropriate records, reports, or information that
			 may be required by this section shall be made available for inspection and
			 duplication by such officer or employee. Failure by a claim holder, operator,
			 or other person referred to in the first sentence to cooperate with such an
			 audit, provide data required by the Secretary, or grant access to information
			 may, at the discretion of the Secretary, result in involuntary forfeiture of
			 the claim.
					(2)Records required by the Secretary
			 under this section shall be maintained for 7 years after release of financial
			 assurance under section 306 unless the Secretary notifies the operator that the
			 Secretary has initiated an audit or investigation involving such records and
			 that such records must be maintained for a longer period. In any case when an
			 audit or investigation is underway, records shall be maintained until the
			 Secretary releases the operator of the obligation to maintain such
			 records.
					(d)AuditsThe
			 Secretary is authorized to conduct such audits of all claim holders, operators,
			 transporters, purchasers, processors, or other persons directly or indirectly
			 involved in the production or sales of minerals covered by this Act, as the
			 Secretary deems necessary for the purposes of ensuring compliance with the
			 requirements of this section. For purposes of performing such audits, the
			 Secretary shall, at reasonable times and upon request, have access to, and may
			 copy, all books, papers and other documents that relate to compliance with any
			 provision of this section by any person.
				(e)Cooperative
			 agreements(1)The Secretary is
			 authorized to enter into cooperative agreements with the Secretary of
			 Agriculture to share information concerning the royalty management of locatable
			 minerals, concentrates, or products derived therefrom, to carry out inspection,
			 auditing, investigation, or enforcement (not including the collection of
			 royalties, civil or criminal penalties, or other payments) activities under
			 this section in cooperation with the Secretary, and to carry out any other
			 activity described in this section.
					(2)Except as provided in paragraph
			 (3)(A) of this subsection (relating to trade secrets), and pursuant to a
			 cooperative agreement, the Secretary of Agriculture shall, upon request, have
			 access to all royalty accounting information in the possession of the Secretary
			 respecting the production, removal, or sale of locatable minerals,
			 concentrates, or products derived therefrom from claims on lands open to
			 location under this Act.
					(3)Trade secrets, proprietary, and other
			 confidential information protected from disclosure under section 552 of title
			 5, United States Code, popularly known as the Freedom of Information Act, shall
			 be made available by the Secretary to other Federal agencies as necessary to
			 assure compliance with this Act and other Federal laws. The Secretary, the
			 Secretary of Agriculture, the Administrator of the Environmental Protection
			 Agency, and other Federal officials shall ensure that such information is
			 provided protection in accordance with the requirements of that section.
					(f)Interest and
			 substantial underreporting assessments(1)In the case of mining
			 claims where royalty payments are not received by the Secretary on the date
			 that such payments are due, the Secretary shall charge interest on such
			 underpayments at the same interest rate as the rate applicable under section
			 6621(a)(2) of the Internal Revenue Code of 1986. In the case of an
			 underpayment, interest shall be computed and charged only on the amount of the
			 deficiency and not on the total amount.
					(2)If there is any underreporting of
			 royalty owed on production from a claim for any production month by any person
			 liable for royalty payments under this section, the Secretary shall assess a
			 penalty of not greater than 25 percent of the amount of that
			 underreporting.
					(3)For the purposes of this subsection,
			 the term underreporting means the difference between the royalty
			 on the value of the production that should have been reported and the royalty
			 on the value of the production which was reported, if the value that should
			 have been reported is greater than the value that was reported.
					(4)The Secretary may waive or reduce the
			 assessment provided in paragraph (2) of this subsection if the person liable
			 for royalty payments under this section corrects the underreporting before the
			 date such person receives notice from the Secretary that an underreporting may
			 have occurred, or before 90 days after the date of the enactment of this
			 section, whichever is later.
					(5)The Secretary shall waive any portion
			 of an assessment under paragraph (2) of this subsection attributable to that
			 portion of the underreporting for which the person responsible for paying the
			 royalty demonstrates that—
						(A)such person had written authorization
			 from the Secretary to report royalty on the value of the production on basis on
			 which it was reported;
						(B)such person had substantial authority
			 for reporting royalty on the value of the production on the basis on which it
			 was reported;
						(C)such person previously had notified
			 the Secretary, in such manner as the Secretary may by rule prescribe, of
			 relevant reasons or facts affecting the royalty treatment of specific
			 production which led to the underreporting; or
						(D)such person meets any other exception
			 which the Secretary may, by rule, establish.
						(6)All penalties collected under this
			 subsection shall be deposited in the Locatable Minerals Fund established under
			 title IV.
					(g)DelegationFor
			 the purposes of this section, the term Secretary means the
			 Secretary of the Interior acting through the Director of the Minerals
			 Management Service.
				(h)Expanded royalty
			 obligationsEach person liable for royalty payments under this
			 section shall be jointly and severally liable for royalty on all locatable
			 minerals, concentrates, or products derived therefrom lost or wasted from a
			 mining claim located under the general mining laws and maintained in compliance
			 with this Act when such loss or waste is due to negligence on the part of any
			 person or due to the failure to comply with any rule, regulation, or order
			 issued under this section.
				(i)Gross income
			 from mining definedFor the purposes of this section, for any
			 locatable mineral, the term gross income from mining has the
			 same meaning as the term gross income in section 613(c) of the
			 Internal Revenue Code of 1986.
				(j)Effective
			 dateThe royalty under this section shall take effect with
			 respect to the production of locatable minerals after the enactment of this
			 Act, but any royalty payments attributable to production during the first 12
			 calendar months after the enactment of this Act shall be payable at the
			 expiration of such 12-month period.
				(k)Failure To
			 comply with royalty requirementsAny person who fails to comply
			 with the requirements of this section or any regulation or order issued to
			 implement this section shall be liable for a civil penalty under section 109 of
			 the Federal Oil and Gas Royalty Management Act (30 U.S.C. 1719) to the same
			 extent as if the claim located under the general mining laws and maintained in
			 compliance with this Act were a lease under that Act.
				103.Hardrock mining
			 claim maintenance fee
				(a)Fee
					(1)Except as provided
			 in section 2511(e)(2) of the Energy Policy Act of 1992 (relating to oil shale
			 claims), for each unpatented mining claim, mill or tunnel site on federally
			 owned lands, whether located before, on, or after enactment of this Act, each
			 claimant shall pay to the Secretary, on or before August 31 of each year, a
			 claim maintenance fee of $150 per claim to hold such unpatented mining claim,
			 mill or tunnel site for the assessment year beginning at noon on the next day,
			 September 1. Such claim maintenance fee shall be in lieu of the assessment work
			 requirement contained in the Mining Law of 1872 (30 U.S.C. 28 et seq.) and the
			 related filing requirements contained in section 314(a) and (c) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1744(a) and (c)).
					(2)(A)The claim maintenance
			 fee required under this subsection shall be waived for a claimant who certifies
			 in writing to the Secretary that on the date the payment was due, the claimant
			 and all related parties—
							(i)held not more than 10 mining
			 claims, mill sites, or tunnel sites, or any combination thereof, on public
			 lands; and
							(ii)have performed assessment work
			 required under the Mining Law of 1872 (30 U.S.C. 28 et seq.) to maintain the
			 mining claims held by the claimant and such related parties for the assessment
			 year ending on noon of September 1 of the calendar year in which payment of the
			 claim maintenance fee was due.
							(B)For purposes of subparagraph (A), with
			 respect to any claimant, the term all related parties
			 means—
							(i)the spouse and dependent children
			 (as defined in section 152 of the Internal Revenue Code of 1986), of the
			 claimant; or
							(ii)a person affiliated with the
			 claimant, including—
								(I)a person controlled by, controlling, or
			 under common control with the claimant; or
								(II)a subsidiary or parent company or
			 corporation of the claimant.
								(3)(A)The Secretary shall
			 adjust the fees required by this subsection to reflect changes in the Consumer
			 Price Index published by the Bureau of Labor Statistics of the Department of
			 Labor every 5 years after the date of enactment of this Act, or more frequently
			 if the Secretary determines an adjustment to be reasonable.
						(B)The Secretary shall provide claimants
			 notice of any adjustment made under this paragraph not later than July 1 of any
			 year in which the adjustment is made.
						(C)A fee adjustment under this paragraph
			 shall begin to apply the calendar year following the calendar year in which it
			 is made.
						(4)Moneys received under this subsection that
			 are not otherwise allocated for the administration of the mining laws by the
			 Department of the Interior shall be deposited in the Locatable Minerals Fund
			 established by this Act.
					(b)Location
					(1)Notwithstanding
			 any provision of law, for every unpatented mining claim, mill or tunnel site
			 located after the date of enactment of this Act and before September 30, 1998,
			 the locator shall, at the time the location notice is recorded with the Bureau
			 of Land Management, pay to the Secretary a location fee, in addition to the fee
			 required by subsection (a) of $50 per claim.
					(2)Moneys received
			 under this subsection that are not otherwise allocated for the administration
			 of the mining laws by the Department of the Interior shall be deposited in the
			 Locatable Minerals Fund established by this Act.
					(c)Co-ownershipThe
			 co-ownership provisions of the Mining Law of 1872 (30 U.S.C. 28 et seq.) will
			 remain in effect except that the annual claim maintenance fee, where
			 applicable, shall replace applicable assessment requirements and
			 expenditures.
				(d)Failure To
			 payFailure to pay the claim maintenance fee as required by
			 subsection (a) shall conclusively constitute a forfeiture of the unpatented
			 mining claim, mill or tunnel site by the claimant and the claim shall be deemed
			 null and void by operation of law.
				(e)Other
			 requirements
					(1)Nothing in this
			 section shall change or modify the requirements of section 314(b) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(b)), or the
			 requirements of section 314(c) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1744(c)) related to filings required by section 314(b), which
			 remain in effect.
					(2)Section 2324 of
			 the Revised Statutes of the United States (30 U.S.C. 28) is amended by
			 inserting or section 103(a) of the Hardrock Mining and Reclamation Act of
			 2009 after Act of 1993.
					104.Effect of payments
			 for use and occupancy of claimsTimely payment of the claim maintenance fee
			 required by section 103 of this Act or any related law relating to the use of
			 Federal land, asserts the claimant’s authority to use and occupy the Federal
			 land concerned for prospecting and exploration, consistent with the
			 requirements of this Act and other applicable law.
			IIProtection of
			 special places
			201.Lands open to
			 location
				(a)Lands open to
			 locationExcept as provided in subsection (b), mining claims may
			 be located under the general mining laws only on such lands and interests as
			 were open to the location of mining claims under the general mining laws
			 immediately before the enactment of this Act.
				(b)Lands not open
			 to locationNotwithstanding any other provision of law and
			 subject to valid existing rights, each of the following shall not be open to
			 the location of mining claims under the general mining laws on or after the
			 date of enactment of this Act:
					(1)Wilderness study
			 areas.
					(2)Areas of critical
			 environmental concern.
					(3)Areas designated
			 for inclusion in the National Wild and Scenic Rivers System pursuant to the
			 Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), areas designated for
			 potential addition to such system pursuant to section 5(a) of that Act (16
			 U.S.C. 1276(a)), and areas determined to be eligible for inclusion in such
			 system pursuant to section 5(d) of such Act (16 U.S.C. 1276(d)).
					(4)Any area identified
			 in the set of inventoried roadless areas maps contained in the Forest Service
			 Roadless Area Conservation Final Environmental Impact Statement, Volume 2,
			 dated November 2000.
					(c)Existing
			 authority not affectedNothing in this Act limits the authority
			 granted the Secretary in section 204 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1714) to withdraw public lands.
				202.Withdrawal
			 petitions by States, political subdivisions, and Indian tribes
				(a)In
			 generalSubject to valid
			 existing rights, any State or political subdivision of a State or an Indian
			 tribe may submit a petition to the Secretary for the withdrawal of a specific
			 tract of Federal land from the operation of the general mining laws, in order
			 to protect specific values identified in the petition that are important to the
			 State or political subdivision or Indian tribe. Such values may include the
			 value of a watershed to supply drinking water, wildlife habitat value, cultural
			 or historic resources, or value for scenic vistas important to the local
			 economy, and other similar values. In the case of an Indian tribe, the petition
			 may also identify religious or cultural values that are important to the Indian
			 tribe. The petition shall contain the information required by section 204 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714).
				(b)Consideration of
			 petitionThe Secretary—
					(1)shall solicit
			 public comment on the petition;
					(2)shall make a final
			 decision on the petition within 180 days after receiving it; and
					(3)shall grant the petition subject to valid
			 existing rights, unless the Secretary makes and publishes in the Federal
			 Register specific findings why a decision to grant the petition would be
			 against the national interest.
					IIIEnvironmental
			 Considerations of Mineral Exploration and Development
			301.General
			 standard for hardrock mining on Federal landNotwithstanding section 302(b) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)), the first
			 section of the Act of June 4, 1897 (chapter 2; 30 Stat. 36 16 U.S.C. 478), and
			 the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.), and in
			 accordance with this title and applicable law, unless expressly stated
			 otherwise in this Act, the Secretary—
				(1)shall ensure that
			 mineral activities on any Federal land that is subject to a mining claim,
			 millsite claim, or tunnel site claim is carefully controlled to prevent undue
			 degradation of public lands and resources; and
				(2)shall not grant
			 permission to engage in mineral activities if the Secretary, after considering
			 the evidence, makes and publishes in the Federal Register a determination that
			 undue degradation would result from such activities.
				302.Permits
				(a)Permits
			 requiredNo person may engage in mineral activities on Federal
			 land that may cause a disturbance of surface resources, including but not
			 limited to land, air, ground water and surface water, and fish and wildlife,
			 unless—
					(1)the claim was
			 properly located under the general mining laws and maintained in compliance
			 with such laws and this Act; and
					(2)a
			 permit was issued to such person under this title authorizing such
			 activities.
					(b)Negligible
			 disturbanceNotwithstanding subsection (a)(2), a permit under
			 this title shall not be required for mineral activities that are a casual use
			 of the Federal land.
				(c)Coordination
			 with NEPA processTo the
			 extent practicable, the Secretary and the Secretary of Agriculture shall
			 conduct the permit processes under this Act in coordination with the timing and
			 other requirements under section 102 of the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4332).
				303.Exploration
			 permit
				(a)Authorized
			 exploration activityAny claim holder may apply for an
			 exploration permit for any mining claim authorizing the claim holder to remove
			 a reasonable amount of the locatable minerals from the claim for analysis,
			 study and testing. Such permit shall not authorize the claim holder to remove
			 any mineral for sale nor to conduct any activities other than those required
			 for exploration for locatable minerals and reclamation.
				(b)Permit
			 Application requirementsAn application for an exploration permit
			 under this section shall be submitted in a manner satisfactory to the Secretary
			 or, for National Forest System lands, the Secretary of Agriculture, and shall
			 contain an exploration plan, a reclamation plan for the proposed exploration,
			 and such documentation as necessary to ensure compliance with applicable
			 Federal and State environmental laws and regulations.
				(c)Reclamation plan
			 requirementsThe reclamation plan required to be included in a
			 permit application under subsection (b) shall include such provisions as may be
			 jointly prescribed by the Secretary and the Secretary of Agriculture.
				(d)Permit issuance
			 or denialThe Secretary, or for National Forest System lands, the
			 Secretary of Agriculture, shall issue an exploration permit pursuant to an
			 application under this section unless such Secretary makes any of the following
			 determinations:
					(1)The permit
			 application, the exploration plan and reclamation plan are not complete and
			 accurate.
					(2)The applicant has
			 not demonstrated that proposed reclamation can be accomplished.
					(3)The proposed
			 exploration activities and condition of the land after the completion of
			 exploration activities and final reclamation would not conform with the land
			 use plan applicable to the area subject to mineral activities.
					(4)The area subject
			 to the proposed permit is included within an area not open to location under
			 section 201.
					(5)The applicant has
			 not demonstrated that the exploration plan and reclamation plan will be in
			 compliance with the requirements of this Act and all other applicable Federal
			 requirements, and any State requirements agreed to by the Secretary of the
			 Interior (or Secretary of Agriculture, as appropriate).
					(6)The applicant has
			 not demonstrated that the requirements of section 306 (relating to financial
			 assurance) will be met.
					(7)The applicant is
			 eligible to receive a permit under section 305.
					(e)Term of
			 permitAn exploration permit shall be for a stated term. The term
			 shall be no greater than that necessary to accomplish the proposed exploration,
			 and in no case for more than 10 years.
				(f)Permit
			 modificationDuring the term of an exploration permit the permit
			 holder may submit an application to modify the permit. To approve a proposed
			 modification to the permit, the Secretary concerned shall make the same
			 determinations as are required in the case of an original permit, except that
			 the Secretary and the Secretary of Agriculture may specify by joint rule the
			 extent to which requirements for initial exploration permits under this section
			 shall apply to applications to modify an exploration permit based on whether
			 such modifications are deemed significant or minor.
				(g)Transfer,
			 assignment, or sale of rights(1)No transfer, assignment,
			 or sale of rights granted by a permit issued under this section shall be made
			 without the prior written approval of the Secretary or for National Forest
			 System lands, the Secretary of Agriculture.
					(2)Such Secretary shall allow a person
			 holding a permit to transfer, assign, or sell rights under the permit to a
			 successor, if the Secretary finds, in writing, that the successor—
						(A)is eligible to receive a permit in
			 accordance with section 304(d);
						(B)has submitted evidence of financial
			 assurance satisfactory under section 306; and
						(C)meets any other requirements specified
			 by the Secretary.
						(3)The successor in interest shall
			 assume the liability and reclamation responsibilities established by the
			 existing permit and shall conduct the mineral activities in full compliance
			 with this Act, and the terms and conditions of the permit as in effect at the
			 time of transfer, assignment, or sale.
					(4)Each application for approval of a
			 permit transfer, assignment, or sale pursuant to this subsection shall be
			 accompanied by a fee payable to the Secretary of the Interior in such amount as
			 may be established by such Secretary. Such amount shall be equal to the actual
			 or anticipated cost to the Secretary or the Secretary of Agriculture, as
			 appropriate, of reviewing and approving or disapproving such transfer,
			 assignment, or sale, as determined by the Secretary of the Interior.
					304.Operations
			 permit
				(a)Operations
			 permit(1)Any
			 claim holder that is in compliance with the general mining laws and section 103
			 of this Act may apply to the Secretary, or for National Forest System lands,
			 the Secretary of Agriculture, for an operations permit authorizing the claim
			 holder to carry out mineral activities, other than casual use, on—
						(A)any valid mining claim, valid millsite
			 claim, or valid tunnel site claim; and
						(B)such additional Federal land as the
			 Secretary may determine is necessary to conduct the proposed mineral
			 activities, if the operator obtains a right-of-way permit for use of such
			 additional lands under title V of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1761 et seq.) and agrees to pay all fees required under that
			 title for the permit under that title.
						(2)If the Secretary decides to issue
			 such permit, the permit shall include such terms and conditions as prescribed
			 by such Secretary to carry out this title.
					(b)Permit
			 application requirementsAn application for an operations permit
			 under this section shall be submitted in a manner satisfactory to the Secretary
			 concerned and shall contain site characterization data, an operations plan, a
			 reclamation plan, monitoring plans, long-term maintenance plans, to the extent
			 necessary, and such documentation as necessary to ensure compliance with
			 applicable Federal and State environmental laws and regulations. If the
			 proposed mineral activities will be carried out in conjunction with mineral
			 activities on adjacent non-Federal lands, information on the location and
			 nature of such operations may be required by the Secretary.
				(c)Permit issuance
			 or denial(1)After providing for
			 public participation pursuant to subsection (i), the Secretary, or for National
			 Forest System lands the Secretary of Agriculture, shall issue an operations
			 permit if such Secretary makes each of the following determinations in writing,
			 and shall deny a permit if such Secretary finds that the application and
			 applicant do not fully meet the following requirements:
						(A)The permit application, including the
			 site characterization data, operations plan, and reclamation plan, are complete
			 and accurate and sufficient for developing a good understanding of the
			 anticipated impacts of the mineral activities and the effectiveness of proposed
			 mitigation and control.
						(B)The applicant has demonstrated that
			 the proposed reclamation in the operation and reclamation plan can be and is
			 likely to be accomplished by the applicant and will not cause undue
			 degradation.
						(C)The condition of the land, including
			 the fish and wildlife resources and habitat contained thereon, after the
			 completion of mineral activities and final reclamation, will conform to the
			 land use plan applicable to the area subject to mineral activities and are
			 returned to a productive use.
						(D)The area subject to the proposed plan
			 is open to location for the types of mineral activities proposed.
						(E)The proposed operation has been
			 designed to prevent material damage to the hydrologic balance outside the
			 permit area.
						(F)The applicant will fully comply with
			 the requirements of section 306 (relating to financial assurance) prior to the
			 initiation of operations.
						(G)Neither the applicant nor operator,
			 nor any subsidiary, affiliate, or person controlled by or under common control
			 with the applicant or operator, is ineligible to receive a permit under section
			 305.
						(H)The reclamation plan demonstrates that
			 10 years following mine closure, no treatment of surface or ground water for
			 carcinogens or toxins will be required to meet water quality standards at the
			 point of discharge.
						(2)With respect to any activities specified in
			 the reclamation plan referred to in subsection (b) that constitutes a removal
			 or remedial action under section 101 of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the
			 Secretary shall consult with the Administrator of the Environmental Protection
			 Agency prior to the issuance of an operations permit. The Administrator shall
			 ensure that the reclamation plan does not require activities that would
			 increase the costs or likelihood of removal or remedial actions under the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9601 et seq.) or corrective actions under the Solid Waste Disposal
			 Act (42 U.S.C. 6901 et seq.).
					(d)Term of permit;
			 renewal
					(1)An operations
			 permit—
						(A)shall be for a
			 term that is no longer than the shorter of—
							(i)the
			 period necessary to accomplish the proposed mineral activities subject to the
			 permit; and
							(ii)20
			 years; and
							(B)shall be renewed
			 for an additional 20-year period if the operation is in compliance with the
			 requirements of this Act and other applicable law.
						(2)Failure by the
			 operator to commence mineral activities within 2 years of the date scheduled in
			 an operations permit shall require a modification of the permit if the
			 Secretary concerned determines that modifications are necessary to comply with
			 section 201.
					(e)Permit
			 modification
					(1)During the term of
			 an operations permit the operator may submit an application to modify the
			 permit (including the operations plan or reclamation plan, or both).
					(2)The Secretary, or
			 for National Forest System lands the Secretary of Agriculture, may, at any
			 time, require reasonable modification to any operations plan or reclamation
			 plan upon a determination that the requirements of this Act cannot be met if
			 the plan is followed as approved. Such determination shall be based on a
			 written finding and subject to public notice and hearing requirements
			 established by the Secretary concerned.
					(3)A
			 permit modification is required before changes are made to the approved plan of
			 operations, or if unanticipated events or conditions exist on the mine site,
			 including in the case of—
						(A)development of acid
			 or toxic drainage;
						(B)loss of springs or
			 water supplies;
						(C)water quantity,
			 water quality, or other resulting water impacts that are significantly
			 different than those predicted in the application;
						(D)the need for
			 long-term water treatment;
						(E)significant
			 reclamation difficulties or reclamation failure;
						(F)the discovery of
			 significant scientific, cultural, or biological resources that were not
			 addressed in the original plan; or
						(G)the discovery of
			 hazards to public safety.
						(f)Temporary
			 cessation of operations(1)An operator conducting
			 mineral activities under an operations permit in effect under this title may
			 not temporarily cease mineral activities for a period greater than 180 days
			 unless the Secretary concerned has approved such temporary cessation or unless
			 the temporary cessation is permitted under the original permit. Any operator
			 temporarily ceasing mineral activities for a period greater than 90 days under
			 an operations permit issued before the date of the enactment of this Act shall
			 submit, before the expiration of such 90-day period, a complete application for
			 temporary cessation of operations to the Secretary concerned for approval
			 unless the temporary cessation is permitted under the original permit.
					(2)An application for approval of
			 temporary cessation of operations shall include such information required under
			 subsection (b) and any other provisions prescribed by the Secretary concerned
			 to minimize impacts on the environment. After receipt of a complete application
			 for temporary cessation of operations such Secretary shall conduct an
			 inspection of the area for which temporary cessation of operations has been
			 requested.
					(3)To approve an application for
			 temporary cessation of operations, the Secretary concerned shall make each of
			 the following determinations:
						(A)A determination that the methods for
			 securing surface facilities and restricting access to the permit area, or
			 relevant portions thereof, will effectively ensure against hazards to the
			 health and safety of the public and fish and wildlife.
						(B)A determination that reclamation is in
			 compliance with the approved reclamation plan, except in those areas
			 specifically designated in the application for temporary cessation of
			 operations for which a delay in meeting such standards is necessary to
			 facilitate the resumption of operations.
						(C)A determination that the amount of
			 financial assurance filed with the permit application is sufficient to assure
			 completion of the reclamation activities identified in the approved reclamation
			 plan in the event of forfeiture.
						(D)A determination that any outstanding
			 notices of violation and cessation orders incurred in connection with the plan
			 for which temporary cessation is being requested are either stayed pursuant to
			 an administrative or judicial appeal proceeding or are in the process of being
			 abated to the satisfaction of the Secretary concerned.
						(g)Permit
			 reviewsThe Secretary, or for National Forest System lands the
			 Secretary of Agriculture, shall review each permit issued under this section
			 every 10 years during the term of such permit, shall provide public notice of
			 the permit review, and, based upon a written finding, such Secretary shall
			 require the operator to take such actions as the Secretary deems necessary to
			 assure that mineral activities conform to the permit, including adjustment of
			 financial assurance requirements.
				(h)Transfer,
			 assignment, or sale of rights(1)No transfer, assignment,
			 or sale of rights granted by a permit under this section shall be made without
			 the prior written approval of the Secretary, or for National Forest System
			 lands the Secretary of Agriculture.
					(2)The Secretary, or for National Forest
			 System lands, the Secretary of Agriculture, may allow a person holding a permit
			 to transfer, assign, or sell rights under the permit to a successor, if such
			 Secretary finds, in writing, that the successor—
						(A)has submitted information required and
			 is eligible to receive a permit in accordance with section 305;
						(B)has submitted evidence of financial
			 assurance satisfactory under section 306; and
						(C)meets any other requirements specified
			 by such Secretary.
						(3)The successor in interest shall
			 assume the liability and reclamation responsibilities established by the
			 existing permit and shall conduct the mineral activities in full compliance
			 with this Act, and the terms and conditions of the permit as in effect at the
			 time of transfer, assignment, or sale.
					(4)Each application for approval of a
			 permit transfer, assignment, or sale pursuant to this subsection shall be
			 accompanied by a fee payable to the Secretary of the Interior, or for National
			 Forest System lands, the Secretary of Agriculture, in such amount as may be
			 established by such Secretary, or for National Forest System lands, by the
			 Secretary of Agriculture. Such amount shall be equal to the actual or
			 anticipated cost to the Secretary or, for National Forest System lands, to the
			 Secretary of Agriculture, of reviewing and approving or disapproving such
			 transfer, assignment, or sale, as determined by such Secretary.
					(i)Public
			 participationThe Secretary
			 of the Interior and the Secretary of Agriculture shall jointly promulgate
			 regulations to ensure transparency and public participation in permit decisions
			 required under this Act, consistent with any requirements that apply to such
			 decisions under section 102 of the National Environmental Policy Act of 1969
			 (42 U.S.C. 4332).
				305.Persons
			 ineligible for permits
				(a)Current
			 violationsUnless corrective action has been taken in accordance
			 with subsection (c), no permit under this title shall be issued or transferred
			 to an applicant if the applicant or any agent of the applicant, the operator
			 (if different than the applicant) of the claim concerned, any claim holder (if
			 different than the applicant) of the claim concerned, or any affiliate or
			 officer or director of the applicant is currently in violation of any of the
			 following:
					(1)A
			 provision of this Act or any regulation under this Act.
					(2)An applicable
			 State or Federal toxic substance, solid waste, air, water quality, or fish and
			 wildlife conservation law or regulation at any site where mining,
			 beneficiation, or processing activities are occurring or have occurred.
					(3)The Surface Mining Control and Reclamation
			 Act of 1977 (30 U.S.C. 1201 et seq.) or any regulation implementing that Act at
			 any site where surface coal mining operations have occurred or are
			 occurring.
					(b)SuspensionThe
			 Secretary, or for National Forest System lands the Secretary of Agriculture,
			 shall suspend an operations permit, in whole or in part, if such Secretary
			 determines that any of the entities described in subsection (a) were in
			 violation of any requirement listed in subsection (a) at the time the permit
			 was issued.
				(c)Correction(1)The Secretary, or for
			 National Forest System lands the Secretary of Agriculture, may issue or
			 reinstate a permit under this title if the applicant submits proof that the
			 violation referred to in subsection (a) or (b) has been corrected or is in the
			 process of being corrected to the satisfaction of such Secretary and the
			 regulatory authority involved or if the applicant submits proof that the
			 violator has filed and is presently pursuing, a direct administrative or
			 judicial appeal to contest the existence of the violation. For purposes of this
			 section, an appeal of any applicant’s relationship to an affiliate shall not
			 constitute a direct administrative or judicial appeal to contest the existence
			 of the violation.
					(2)Any permit which is issued or
			 reinstated based upon proof submitted under this subsection shall be
			 conditionally approved or conditionally reinstated, as the case may be. If the
			 violation is not successfully abated or the violation is upheld on appeal, the
			 permit shall be suspended or revoked.
					(d)Pattern of
			 willful violationsNo permit under this Act may be issued to any
			 applicant if there is a demonstrated pattern of willful violations of the
			 environmental protection requirements of this Act by the applicant, any
			 affiliate of the applicant, or the operator or claim holder if different than
			 the applicant.
				306.Financial
			 assurance
				(a)Financial
			 assurance required(1)After a permit is issued
			 under this title and before any exploration or operations begin under the
			 permit, the operator shall file with the Secretary, or for National Forest
			 System lands the Secretary of Agriculture, evidence of financial assurance
			 payable to the United States. The financial assurance shall be provided in the
			 form of a surety bond, a trust fund, letters of credits, government securities,
			 certificates of deposit, cash, or an equivalent form approved by such
			 Secretary.
					(2)The financial assurance shall cover
			 all lands within the initial permit area and all affected waters that may
			 require restoration, treatment, or other management as a result of mineral
			 activities, and shall be extended to cover all lands and waters added pursuant
			 to any permit modification made under section 303(f) (relating to exploration
			 permits) or section 304(e) (relating to operations permits), or affected by
			 mineral activities.
					(b)AmountThe
			 amount of the financial assurance required under this section shall be
			 sufficient to assure the completion of reclamation and restoration satisfying
			 the requirements of this Act if the work were to be performed by the Secretary
			 concerned in the event of forfeiture, including the construction and
			 maintenance costs for any treatment facilities necessary to meet Federal and
			 State environmental requirements. The calculation of such amount shall take
			 into account the maximum level of financial exposure which shall arise during
			 the mineral activity and administrative costs associated with a government
			 agency reclaiming the site.
				(c)DurationThe
			 financial assurance required under this section shall be held for the duration
			 of the mineral activities and for an additional period to cover the operator’s
			 responsibility for reclamation, restoration, and long-term maintenance, and
			 effluent treatment as specified in subsection (g).
				(d)AdjustmentsThe
			 amount of the financial assurance and the terms of the acceptance of the
			 assurance may be adjusted by the Secretary concerned from time to time as the
			 area requiring coverage is increased or decreased, or where the costs of
			 reclamation or treatment change, or pursuant to section 304(f) (relating to
			 temporary cessation of operations), but the financial assurance shall otherwise
			 be in compliance with this section. The Secretary concerned shall review the
			 financial guarantee every 3 years and as part of the permit application review
			 under section 304(c).
				(e)ReleaseUpon
			 request, and after notice and opportunity for public comment, and after
			 inspection by the Secretary, or for National Forest System lands, the Secretary
			 of Agriculture, such Secretary may, after consultation with the Administrator
			 of the Environmental Protection Agency, release in whole or in part the
			 financial assurance required under this section if the Secretary makes both of
			 the following determinations:
					(1)A
			 determination that reclamation or restoration covered by the financial
			 assurance has been accomplished as required by this Act.
					(2)A
			 determination that the terms and conditions of any other applicable Federal
			 requirements, and State requirements applicable pursuant to cooperative
			 agreements under section 308, have been fulfilled.
					(f)Release
			 scheduleThe release referred to in subsection (e) shall be
			 according to the following schedule:
					(1)After the operator
			 has completed any required backfilling, regrading, and drainage control of an
			 area subject to mineral activities and covered by the financial assurance, and
			 has commenced revegetation on the regraded areas subject to mineral activities
			 in accordance with the approved plan, that portion of the total financial
			 assurance secured for the area subject to mineral activities attributable to
			 the completed activities may be released except that sufficient assurance must
			 be retained to address other required reclamation and restoration needs and to
			 assure the long-term success of the revegetation.
					(2)After the operator
			 has completed successfully all remaining mineral activities and reclamation
			 activities and all requirements of the operations plan and the reclamation
			 plan, and all other requirements of this Act have been fully met, the remaining
			 portion of the financial assurance may be released.
					During the
			 period following release of the financial assurance as specified in paragraph
			 (1), until the remaining portion of the financial assurance is released as
			 provided in paragraph (2), the operator shall be required to comply with the
			 permit issued under this title.(g)EffluentNotwithstanding
			 section 307(b)(4), where any discharge or other water-related condition
			 resulting from the mineral activities requires treatment in order to meet the
			 applicable effluent limitations and water quality standards, the financial
			 assurance shall include the estimated cost of maintaining such treatment for
			 the projected period that will be needed after the cessation of mineral
			 activities. The portion of the financial assurance attributable to such
			 estimated cost of treatment shall not be released until the discharge has
			 ceased for a period of 5 years, as determined by ongoing monitoring and
			 testing, or, if the discharge continues, until the operator has met all
			 applicable effluent limitations and water quality standards for 5 full years
			 without treatment.
				(h)Environmental
			 hazardsIf the Secretary, or for National Forest System lands,
			 the Secretary of Agriculture, determines, after final release of financial
			 assurance, that an environmental hazard resulting from the mineral activities
			 exists, or the terms and conditions of the explorations or operations permit of
			 this Act were not fulfilled in fact at the time of release, such Secretary
			 shall issue an order under section 506 requiring the claim holder or operator
			 (or any person who controls the claim holder or operator) to correct the
			 condition such that applicable laws and regulations and any conditions from the
			 plan of operations are met.
				307.Operation and
			 reclamation
				(a)General
			 rule(1)The
			 operator shall restore lands subject to mineral activities carried out under a
			 permit issued under this title to a condition capable of supporting—
						(A)the uses which such lands were capable
			 of supporting prior to surface disturbance by the operator, or
						(B)other beneficial uses which conform to
			 applicable land use plans as determined by the Secretary, or for National
			 Forest System lands, the Secretary of Agriculture.
						(2)Reclamation shall proceed as
			 contemporaneously as practicable with the conduct of mineral activities. In the
			 case of a cessation of mineral activities beyond that provided for as a
			 temporary cessation under this Act, reclamation activities shall begin
			 immediately.
					(b)Operation and
			 reclamation standardsThe
			 Secretary of the Interior and the Secretary of Agriculture shall jointly
			 promulgate regulations that establish operation and reclamation standards for
			 mineral activities permitted under this Act. The Secretaries may determine
			 whether outcome-based performance standards or technology-based design
			 standards are most appropriate. The regulations shall address the
			 following:
					(1)Segregation,
			 protection, and replacement of topsoil or other suitable growth medium, and the
			 prevention, where possible, of soil contamination.
					(2)Maintenance of the
			 stability of all surface areas.
					(3)Control of
			 sediments to prevent erosion and manage drainage.
					(4)Minimization of
			 the formation and migration of acidic, alkaline, metal-bearing, or other
			 deleterious leachate.
					(5)Reduction of the
			 visual impact of mineral activities to the surrounding topography, including as
			 necessary pit backfill.
					(6)Establishment of a
			 diverse, effective, and permanent vegetative cover of the same seasonal variety
			 native to the area affected by mineral activities, and equal in extent of cover
			 to the natural vegetation of the area.
					(7)Design and
			 maintenance of leach operations, impoundments, and excess waste according to
			 standard engineering standards to achieve and maintain stability and
			 reclamation of the site.
					(8)Removal of
			 structures and roads and sealing of drill holes.
					(9)Restoration of, or
			 mitigation for, fish and wildlife habitat disturbed by mineral
			 activities.
					(10)Preservation of
			 cultural, paleontological, and cave resources.
					(11)Prevention and
			 suppression of fire in the area of mineral activities.
					(c)Surface or
			 groundwater withdrawalsThe Secretary shall work with State and
			 local governments with authority over the allocation and use of surface and
			 groundwater in the area around the mine site as necessary to ensure that any
			 surface or groundwater withdrawals made as a result of mining activities
			 approved under this section do not cause undue degradation.
				(d)Special
			 ruleReclamation activities for a mining claim that has been
			 forfeited, relinquished, or lapsed, or a plan that has expired or been revoked
			 or suspended, shall continue subject to review and approval by the Secretary,
			 or for National Forest System lands the Secretary of Agriculture.
				308.State law and
			 regulation
				(a)State
			 law(1)Any
			 reclamation, land use, environmental, or public health protection standard or
			 requirement in State law or regulation that meets or exceeds the requirements
			 of this Act shall not be construed to be inconsistent with any such
			 standard.
					(2)Any bonding standard or requirement
			 in State law or regulation that meets or exceeds the requirements of this Act
			 shall not be construed to be inconsistent with such requirements.
					(3)Any inspection standard or
			 requirement in State law or regulation that meets or exceeds the requirements
			 of this Act shall not be construed to be inconsistent with such
			 requirements.
					(b)Applicability of
			 other state requirements(1)Nothing in this Act
			 shall be construed as affecting any toxic substance, solid waste, or air or
			 water quality, standard or requirement of any State, county, local, or tribal
			 law or regulation, which may be applicable to mineral activities on lands
			 subject to this Act.
					(2)Nothing in this Act shall be
			 construed as affecting in any way the right of any person to enforce or
			 protect, under applicable law, such person’s interest in water resources
			 affected by mineral activities on lands subject to this Act.
					(c)Cooperative
			 agreements(1)Any State may enter into
			 a cooperative agreement with the Secretary, or for National Forest System lands
			 the Secretary of Agriculture, for the purposes of such Secretary applying such
			 standards and requirements referred to in subsection (a) and subsection (b) to
			 mineral activities or reclamation on lands subject to this Act.
					(2)In such instances where the proposed
			 mineral activities would affect lands not subject to this Act in addition to
			 lands subject to this Act, in order to approve a plan of operations the
			 Secretary concerned shall enter into a cooperative agreement with the State
			 that sets forth a common regulatory framework consistent with the requirements
			 of this Act for the purposes of such plan of operations. Any such common
			 regulatory framework shall not negate the authority of the Federal Government
			 to independently inspect mines and operations and bring enforcement actions for
			 violations.
					(3)The Secretary concerned shall not
			 enter into a cooperative agreement with any State under this section until
			 after notice in the Federal Register and opportunity for public comment and
			 hearing.
					(d)Prior
			 agreementsAny cooperative agreement or such other understanding
			 between the Secretary concerned and any State, or political subdivision
			 thereof, relating to the management of mineral activities on lands subject to
			 this Act that was in existence on the date of enactment of this Act may only
			 continue in force until 1 year after the date of enactment of this Act. During
			 such 1-year period, the State and the Secretary shall review the terms of the
			 agreement and make changes that are necessary to be consistent with this
			 Act.
				309.Limitation on
			 the issuance of permitsNo
			 permit shall be issued under this title that authorizes mineral activities that
			 would impair the land or resources of a National Park or a National Monument.
			 For purposes of this section, the term impair shall include any
			 diminution of the affected land including wildlife, scenic assets, water
			 resources, air quality, and acoustic qualities, or other changes that would
			 impair a citizen’s experience at the National Park or National Monument.
			IVMining mitigation
			 
			ALocatable Minerals
			 Fund
				401.Establishment
			 of Fund
					(a)EstablishmentThere is established on the books of the
			 Treasury of the United States a separate account to be known as the Locatable
			 Minerals Fund (hereinafter in this subtitle referred to as the
			 Fund).
					(b)InvestmentThe
			 Secretary shall notify the Secretary of the Treasury as to what portion of the
			 Fund is not, in the Secretary’s judgment, required to meet current withdrawals.
			 The Secretary of the Treasury shall invest such portion of the Fund in public
			 debt securities with maturities suitable for the needs of such Fund and bearing
			 interest at rates determined by the Secretary of the Treasury, taking into
			 consideration current market yields on outstanding marketplace obligations of
			 the United States of comparable maturities.
					402.Contents of
			 FundThe following amounts
			 shall be credited to the Fund:
					(1)All moneys
			 collected pursuant to section 506 (relating to enforcement) and section 504
			 (relating to citizens suits).
					(2)All fees received under section
			 304(a)(1)(B).
					(3)All donations by
			 persons, corporations, associations, and foundations for the purposes of this
			 subtitle.
					(4)All amounts
			 deposited in the Fund under section 102 (relating to royalties and penalties
			 for underreporting).
					(5)All amounts
			 received by the United States pursuant to section 101 from issuance of
			 patents.
					(6)All amounts received by the United States
			 pursuant to section 103 as claim maintenance and location fees minus the moneys
			 allocated for administration of the mining laws by the Department of the
			 Interior.
					(7)All income on
			 investments under section 401(b).
					403.SubaccountsThere shall be in the Fund 2 subaccounts, as
			 follows:
					(1)The Hardrock
			 Reclamation Account, which shall consist of two-thirds of the amounts credited
			 to the Fund under section 402 and which shall be administered by the Secretary
			 acting through the Director of the Office of Surface Mining and
			 Enforcement.
					(2)The Hardrock
			 Community Impact Assistance Account, which shall consist of one-third of the
			 amounts credited to the Fund under section 402 and which shall be administered
			 by the Secretary acting through the Director of the Bureau of Land
			 Management.
					BUse of Hardrock
			 Reclamation Account
				411.Use and
			 objectives of the Account
					(a)In
			 generalThe Secretary is authorized, subject to appropriations,
			 to use moneys in the Hardrock Reclamation Account for the reclamation and
			 restoration of land and water resources adversely affected by past mineral
			 activities on lands the legal and beneficial title to which resides in the
			 United States, land within the exterior boundary of any national forest system
			 unit, or other lands described in subsection (d) or section 412, including any
			 of the following:
						(1)Protecting public
			 health and safety.
						(2)Preventing, abating, treating, and
			 controlling water pollution created by abandoned mine drainage, including in
			 river watershed areas.
						(3)Reclaiming and
			 restoring abandoned surface and underground mined areas.
						(4)Reclaiming and
			 restoring abandoned milling and processing areas.
						(5)Backfilling,
			 sealing, or otherwise controlling, abandoned underground mine entries.
						(6)Revegetating land
			 adversely affected by past mineral activities in order to prevent erosion and
			 sedimentation, to enhance wildlife habitat, and for any other reclamation
			 purpose.
						(7)Controlling of
			 surface subsidence due to abandoned underground mines.
						(b)AllocationOf the amounts deposited into the Hardrock
			 Reclamation Account, 50 percent shall be allocated by the Secretary among the
			 States within the boundaries of which occurs production of locatable minerals
			 from mining claims located under the general mining laws and maintained in
			 compliance with this Act, or mineral concentrates or products derived from
			 locatable minerals from mining claims located under the general mining laws and
			 maintained in compliance with this Act, as the case may be, in proportion to
			 the amount of such production in each such State. Expenditures of the remainder
			 of such amounts shall reflect the following priorities in the order
			 stated:
						(1)The protection of
			 public health and safety, from extreme danger from the adverse effects of past
			 mineral activities, especially as relates to surface water and groundwater
			 contaminants.
						(2)The protection of
			 public health and safety, from the adverse effects of past mineral
			 activities.
						(3)The restoration of land, water, and fish
			 and wildlife resources previously degraded by the adverse effects of past
			 mineral activities, which may include restoration activities in river watershed
			 areas.
						(c)HabitatReclamation
			 and restoration activities under this subtitle, particularly those identified
			 under subsection (a)(4), shall include appropriate mitigation measures to
			 provide for the continuation of any established habitat for wildlife in
			 existence prior to the commencement of such activities.
					(d)Other affected
			 landsWhere mineral exploration, mining, beneficiation,
			 processing, or reclamation activities have been carried out with respect to any
			 mineral which would be a locatable mineral if the legal and beneficial title to
			 the mineral were in the United States, if such activities directly affect lands
			 managed by the Bureau of Land Management as well as other lands and if the
			 legal and beneficial title to more than 50 percent of the affected lands
			 resides in the United States, the Secretary is authorized, subject to
			 appropriations, to use moneys in the Hardrock Reclamation Account for
			 reclamation and restoration under subsection (a) for all directly affected
			 lands.
					(e)Response or
			 removal actionsReclamation
			 and restoration activities under this subtitle which constitute a removal or
			 remedial action under section 101 of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601), shall be conducted
			 with the concurrence of the Administrator of the Environmental Protection
			 Agency. The Secretary and the Administrator shall enter into a Memorandum of
			 Understanding to establish procedures for consultation, concurrence, training,
			 exchange of technical expertise and joint activities under the appropriate
			 circumstances, that provide assurances that reclamation or restoration
			 activities under this subtitle shall not be conducted in a manner that
			 increases the costs or likelihood of removal or remedial actions under the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9601 et seq.), and that avoid oversight by multiple agencies to the
			 maximum extent practicable.
					412.Eligible lands
			 and waters
					(a)EligibilityReclamation
			 expenditures under this subtitle may only be made with respect to Federal lands
			 or Indian lands or water resources that traverse or are contiguous to Federal
			 lands or Indian lands where such lands or water resources have been affected by
			 past mineral activities, including any of the following:
						(1)Lands and water
			 resources which were used for, or affected by, mineral activities and abandoned
			 or left in an inadequate reclamation status before the effective date of this
			 Act.
						(2)Lands for which
			 the Secretary makes a determination that there is no continuing reclamation
			 responsibility of a claim holder, operator, or other person who abandoned the
			 site prior to completion of required reclamation under State or other Federal
			 laws.
						(3)Lands for which it
			 can be established that such lands do not contain locatable minerals which
			 could economically be extracted through the reprocessing or remining of such
			 lands, unless such considerations are in conflict with the priorities set forth
			 under paragraphs (1) and (2) of section 302(b).
						(b)Specific sites
			 and areas not eligibleThe provisions of section 411(d) of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(d)) shall
			 apply to expenditures made from the Hardrock Reclamation Account.
					(c)InventoryThe
			 Secretary shall prepare and maintain a publicly available inventory of
			 abandoned locatable minerals mines on public lands and any abandoned mine on
			 Indian lands that may be eligible for expenditures under this subtitle, and
			 shall deliver a yearly report to the Congress on the progress in cleanup of
			 such sites.
					413.ExpendituresMoneys available from the Hardrock
			 Reclamation Account may be expended for the purposes specified in section 411
			 directly by the Director of the Office of Surface Mining Reclamation and
			 Enforcement. The Director may also make such money available for such purposes
			 to the Director of the Bureau of Land Management, the Chief of the United
			 States Forest Service, the Director of the National Park Service, or Director
			 of the United States Fish and Wildlife Service, to any other agency of the
			 United States, to an Indian tribe, or to any public entity that volunteers to
			 develop and implement, and that has the ability to carry out, all or a
			 significant portion of a reclamation program under this subtitle.
				414.Authorization
			 of appropriationsAmounts
			 credited to the Hardrock Reclamation Account are authorized to be appropriated
			 for the purpose of this subtitle without fiscal year limitation.
				CUse of Hardrock
			 Community Impact Assistance Account
				421.Use and
			 objectives of the AccountAmounts in the Hardrock Community Impact
			 Assistance Account shall be available to the Secretary, subject to
			 appropriations, to provide assistance for the planning, construction, and
			 maintenance of public facilities and the provision of public services to
			 States, political subdivisions and Indian tribes that are socially or
			 economically impacted by mineral activities conducted under the general mining
			 laws.
				422.Allocation of
			 fundsMoneys deposited into
			 the Hardrock Community Impact Assistance Account shall be allocated by the
			 Secretary for purposes of section 421 among the States within the boundaries of
			 which occurs production of locatable minerals from mining claims located under
			 the general mining laws and maintained in compliance with this Act, or mineral
			 concentrates or products derived from locatable minerals from mining claims
			 located under the general mining laws and maintained in compliance with this
			 Act, as the case may be, in proportion to the amount of such production in each
			 such State.
				VAdministrative and
			 Miscellaneous Provisions
			AAdministrative
			 Provisions
				501.Policy
			 functions
					(a)Minerals
			 policySection 101 of the
			 Mining and Minerals Policy Act of 1970 (30 U.S.C. 21a) is amended—
						(1)in the first
			 sentence by inserting before the period at the end the following: and to
			 ensure that mineral extraction and processing not cause undue degradation of
			 the natural and cultural resources of the public lands; and
						(2)by adding at the
			 end thereof the following: It shall also be the responsibility of the
			 Secretary of Agriculture to carry out the policy provisions of paragraphs (1)
			 and (2) of this section..
						(b)Mineral
			 dataSection 5(e)(3) of the National Materials and Minerals
			 Policy, Research and Development Act of 1980 (30 U.S.C. 1604(e)(3)) is amended
			 by inserting before the period the following: , except that for National
			 Forest System lands the Secretary of Agriculture shall promptly initiate
			 actions to improve the availability and analysis of mineral data in public land
			 use decisionmaking.
					502.User
			 fees
					(a)In
			 generalThe Secretary and the
			 Secretary of Agriculture may each establish and collect from persons subject to
			 the requirements of this Act such user fees as may be necessary to reimburse
			 the United States for the expenses incurred in administering such requirements.
			 Fees may be assessed and collected under this section only in such manner as
			 may reasonably be expected to result in an aggregate amount of the fees
			 collected during any fiscal year which does not exceed the aggregate amount of
			 administrative expenses referred to in this section.
					(b)Adjustment(1)The Secretary shall
			 adjust the fees required by this section to reflect changes in the Consumer
			 Price Index published by the Bureau of Labor Statistics of the Department of
			 Labor every 5 years after the date of enactment of this Act, or more frequently
			 if the Secretary determines an adjustment to be reasonable.
						(2)The Secretary shall provide claimants
			 notice of any adjustment made under this subsection not later than July 1 of
			 any year in which the adjustment is made.
						(3)A fee adjustment under this
			 subsection shall begin to apply the calendar year following the calendar year
			 in which it is made.
						503.Inspection and
			 monitoring
					(a)Inspections(1)The Secretary, or for
			 National Forest System lands the Secretary of Agriculture, shall make
			 inspections of mineral activities so as to ensure compliance with the
			 requirements of this Act.
						(2)The Secretary concerned shall
			 establish a frequency of inspections for mineral activities conducted under a
			 permit issued under title III, but in no event shall such inspection frequency
			 be less than one complete inspection per calendar quarter or, two per calendar
			 quarter in the case of a permit for which the Secretary concerned approves an
			 application under section 304(f) (relating to temporary cessation of
			 operations). After revegetation has been established in accordance with a
			 reclamation plan, such Secretary shall conduct annually 2 complete inspections.
			 Such Secretary shall have the discretion to modify the inspection frequency for
			 mineral activities that are conducted on a seasonal basis. Inspections shall
			 continue under this subsection until final release of financial
			 assurance.
						(3)(A)Any person who has
			 reason to believe he or she is or may be adversely affected by mineral
			 activities due to any violation of the requirements of a permit approved under
			 this Act may request an inspection. The Secretary, or for National Forest
			 System lands the Secretary of Agriculture, shall determine within 10 working
			 days of receipt of the request whether the request states a reason to believe
			 that a violation exists. If the person alleges and provides reason to believe
			 that an imminent threat to the environment or danger to the health or safety of
			 the public exists, the 10-day period shall be waived and the inspection shall
			 be conducted immediately. When an inspection is conducted under this paragraph,
			 the Secretary concerned shall notify the person requesting the inspection, and
			 such person shall be allowed to accompany the Secretary concerned or the
			 Secretary’s authorized representative during the inspection. The Secretary
			 shall not incur any liability for allowing such person to accompany an
			 authorized representative. The identity of the person supplying information to
			 the Secretary relating to a possible violation or imminent danger or harm shall
			 remain confidential with the Secretary if so requested by that person, unless
			 that person elects to accompany an authorized representative on the
			 inspection.
							(B)The Secretaries shall, by joint rule,
			 establish procedures for the review of (i) any decision by an authorized
			 representative not to inspect; or (ii) any refusal by such representative to
			 ensure that remedial actions are taken with respect to any alleged violation.
			 The Secretary concerned shall furnish such persons requesting the review a
			 written statement of the reasons for the Secretary’s final disposition of the
			 case.
							(b)Monitoring(1)The Secretary, or for
			 National Forest System lands the Secretary of Agriculture, shall require all
			 operators to develop and maintain a monitoring and evaluation system that shall
			 identify compliance with all requirements of a permit approved under this Act.
			 The Secretary concerned may require additional monitoring to be conducted as
			 necessary to assure compliance with the reclamation and other environmental
			 standards of this Act. Such plan must be reviewed and approved by the Secretary
			 and shall become a part of the explorations or operations permit.
						(2)The operator shall file reports with
			 the Secretary, or for National Forest System lands the Secretary of
			 Agriculture, on a frequency determined by the Secretary concerned, on the
			 results of the monitoring and evaluation process, except that if the monitoring
			 and evaluation show a violation of the requirements of a permit approved under
			 this Act, it shall be reported immediately to the Secretary concerned. The
			 Secretary shall evaluate the reports submitted pursuant to this paragraph, and
			 based on those reports and any necessary inspection shall take enforcement
			 action pursuant to this section. Such reports shall be maintained by the
			 operator and by the Secretary and shall be made available to the public.
						(3)The Secretary, or for National Forest
			 System lands the Secretary of Agriculture, shall determine what information
			 shall be reported by the operator pursuant to paragraph (3). A failure to
			 report as required by the Secretary concerned shall constitute a violation of
			 this Act and subject the operator to enforcement action pursuant to section
			 506.
						504.Citizens
			 suits
					(a)In
			 generalExcept as provided in subsection (b), any person may
			 commence a civil action on his or her own behalf to compel compliance—
						(1)against any person (including the Secretary
			 or the Secretary of Agriculture) who is alleged to be in violation of any of
			 the provisions of this Act or any regulation promulgated pursuant to title III
			 of this Act or any term or condition of any permit issued under title III of
			 this Act; or
						(2)against the
			 Secretary or the Secretary of Agriculture where there is alleged a failure of
			 such Secretary to perform any act or duty under this Act, or to promulgate any
			 regulation under this Act, which is not within the discretion of the Secretary
			 concerned.
						The United
			 States district courts shall have jurisdiction over actions brought under this
			 section, without regard to the amount in controversy or the citizenship of the
			 parties, including actions brought to apply any civil penalty under this Act.
			 The district courts of the United States shall have jurisdiction to compel
			 agency action unreasonably delayed, except that an action to compel agency
			 action reviewable under section 505 may only be filed in a United States
			 district court within the circuit in which such action would be reviewable
			 under section 505.(b)Exceptions(1)No action may be
			 commenced under subsection (a) before the end of the 60-day period beginning on
			 the date the plaintiff has given notice in writing of such alleged violation to
			 the alleged violator and the Secretary, or for National Forest System lands the
			 Secretary of Agriculture, except that any such action may be brought
			 immediately after such notification if the violation complained of constitutes
			 an imminent threat to the environment or to the health or safety of the
			 public.
						(2)No action may be brought against any
			 person other than the Secretary or the Secretary of Agriculture under
			 subsection (a)(1) if such Secretary has commenced and is diligently prosecuting
			 a civil or criminal action in a court of the United States to require
			 compliance.
						(3)No action may be commenced under
			 paragraph (2) of subsection (a) against either Secretary to review any rule
			 promulgated by, or to any permit issued or denied by such Secretary if such
			 rule or permit issuance or denial is judicially reviewable under section 505 or
			 under any other provision of law at any time after such promulgation, issuance,
			 or denial is final.
						(c)VenueVenue
			 of all actions brought under this section shall be determined in accordance
			 with section 1391 of title 28, United States Code.
					(d)CostsThe
			 court, in issuing any final order in any action brought pursuant to this
			 section may award costs of litigation (including attorney and expert witness
			 fees) to any party whenever the court determines such award is appropriate. The
			 court may, if a temporary restraining order or preliminary injunction is
			 sought, require the filing of a bond or equivalent security in accordance with
			 the Federal Rules of Civil Procedure.
					(e)Savings
			 clauseNothing in this section shall restrict any right which any
			 person (or class of persons) may have under chapter 7 of title 5, United States
			 Code, under this section, or under any other statute or common law to bring an
			 action to seek any relief against the Secretary or the Secretary of Agriculture
			 or against any other person, including any action for any violation of this Act
			 or of any regulation or permit issued under this Act or for any failure to act
			 as required by law. Nothing in this section shall affect the jurisdiction of
			 any court under any provision of title 28, United States Code, including any
			 action for any violation of this Act or of any regulation or permit issued
			 under this Act or for any failure to act as required by law.
					505.Administrative
			 and judicial review
					(a)Review by
			 secretary(1)(A)Any person issued a
			 notice of violation or cessation order under section 506, or any person having
			 an interest which is or may be adversely affected by such notice or order, may
			 apply to the Secretary, or for National Forest System lands the Secretary of
			 Agriculture, for review of the notice or order within 30 days after receipt
			 thereof, or as the case may be, within 30 days after such notice or order is
			 modified, vacated, or terminated.
							(B)Any person who is subject to a
			 penalty assessed under section 506 may apply to the Secretary concerned for
			 review of the assessment within 45 days of notification of such penalty.
							(C)Any person may apply to such
			 Secretary for review of the decision within 30 days after it is made.
							(D)Pending a review by the Secretary or
			 resolution of an administrative appeal, final decisions (except enforcement
			 actions under section 506) shall be stayed.
							(2)The Secretary concerned shall provide
			 an opportunity for a public hearing at the request of any party to the
			 proceeding as specified in paragraph (1). The filing of an application for
			 review under this subsection shall not operate as a stay of any order or notice
			 issued under section 506.
						(3)For any review proceeding under this
			 subsection, the Secretary concerned shall make findings of fact and shall issue
			 a written decision incorporating therein an order vacating, affirming,
			 modifying, or terminating the notice, order, or decision, or with respect to an
			 assessment, the amount of penalty that is warranted. Where the application for
			 review concerns a cessation order issued under section 506 the Secretary
			 concerned shall issue the written decision within 30 days of the receipt of the
			 application for review or within 30 days after the conclusion of any hearing
			 referred to in paragraph (2), whichever is later, unless temporary relief has
			 been granted by the Secretary concerned under paragraph (4).
						(4)Pending completion of any review
			 proceedings under this subsection, the applicant may file with the Secretary,
			 or for National Forest System lands the Secretary of Agriculture, a written
			 request that the Secretary grant temporary relief from any order issued under
			 section 506 together with a detailed statement giving reasons for such relief.
			 The Secretary concerned shall expeditiously issue an order or decision granting
			 or denying such relief. The Secretary concerned may grant such relief under
			 such conditions as he or she may prescribe only if such relief shall not
			 adversely affect the health or safety of the public or cause imminent
			 environmental harm to land, air, or water resources.
						(5)The availability of review under this
			 subsection shall not be construed to limit the operation of rights under
			 section 504 (relating to citizen suits).
						(b)Judicial
			 review(1)Any
			 final action by the Secretaries of the Interior and Agriculture in promulgating
			 regulations to implement this Act, or any other final actions constituting
			 rulemaking to implement this Act, shall be subject to judicial review only in
			 the United States Court of Appeals for the District of Columbia. Any action
			 subject to judicial review under this subsection shall be affirmed unless the
			 court concludes that such action is arbitrary, capricious, or otherwise
			 inconsistent with law. A petition for review of any action subject to judicial
			 review under this subsection shall be filed within 60 days from the date of
			 such action, or after such date if the petition is based solely on grounds
			 arising after the 60th day. Any such petition may be made by any person who
			 commented or otherwise participated in the rulemaking or any person who may be
			 adversely affected by the action of the Secretaries.
						(2)Final agency action under this
			 subsection, including such final action on those matters described under
			 subsection (a), shall be subject to judicial review in accordance with
			 paragraph (4) and pursuant to section 1391 of title 28, United States Code, on
			 or before 60 days from the date of such final action. Any action subject to
			 judicial review under this subsection shall be affirmed unless the court
			 concludes that such action is arbitrary, capricious, or otherwise inconsistent
			 with law.
						(3)The availability of judicial review
			 established in this subsection shall not be construed to limit the operations
			 of rights under section 504 (relating to citizens suits).
						(4)The court shall hear any petition or
			 complaint filed under this subsection solely on the record made before the
			 Secretary or Secretaries concerned. The court may affirm or vacate any order or
			 decision or may remand the proceedings to the Secretary or Secretaries for such
			 further action as it may direct.
						(5)The commencement of a proceeding
			 under this section shall not, unless specifically ordered by the court, operate
			 as a stay of the action, order, or decision of the Secretary or Secretaries
			 concerned.
						(c)CostsWhenever
			 a proceeding occurs under subsection (a) or (b), at the request of any person,
			 a sum equal to the aggregate amount of all costs and expenses (including
			 attorney fees) as determined by the Secretary or Secretaries concerned or the
			 court to have been reasonably incurred by such person for or in connection with
			 participation in such proceedings, including any judicial review of the
			 proceeding, may be assessed against either party as the court, in the case of
			 judicial review, or the Secretary or Secretaries concerned in the case of
			 administrative proceedings, deems proper if it is determined that such party
			 prevailed in whole or in part, achieving some success on the merits, and that
			 such party made a substantial contribution to a full and fair determination of
			 the issues.
					506.Enforcement
					(a)Orders(1)If the Secretary, or for
			 National Forest System lands the Secretary of Agriculture, or an authorized
			 representative of such Secretary, determines that any person is in violation of
			 any environmental protection requirement under title III or any regulation
			 issued by the Secretaries to implement this Act, such Secretary or authorized
			 representative shall issue to such person a notice of violation describing the
			 violation and the corrective measures to be taken. The Secretary concerned, or
			 the authorized representative of such Secretary, shall provide such person with
			 a period of time not to exceed 30 days to abate the violation. Such period of
			 time may be extended by the Secretary concerned upon a showing of good cause by
			 such person. If, upon the expiration of time provided for such abatement, the
			 Secretary concerned, or the authorized representative of such Secretary, finds
			 that the violation has not been abated he or she shall immediately order a
			 cessation of all mineral activities or the portion thereof relevant to the
			 violation.
						(2)If the Secretary concerned, or the
			 authorized representative of the Secretary concerned, determines that any
			 condition or practice exists, or that any person is in violation of any
			 requirement under a permit approved under this Act, and such condition,
			 practice or violation is causing, or can reasonably be expected to
			 cause—
							(A)an imminent danger to the health or
			 safety of the public; or
							(B)significant, imminent environmental
			 harm to land, air, water, or fish or wildlife resources,
							such
			 Secretary or authorized representative shall immediately order a cessation of
			 mineral activities or the portion thereof relevant to the condition, practice,
			 or violation.(3)(A)A cessation order
			 pursuant to paragraphs (1) or (2) shall remain in effect until such Secretary,
			 or authorized representative, determines that the condition, practice, or
			 violation has been abated, or until modified, vacated or terminated by the
			 Secretary or authorized representative. In any such order, the Secretary or
			 authorized representative shall determine the steps necessary to abate the
			 violation in the most expeditious manner possible and shall include the
			 necessary measures in the order. The Secretary concerned shall require
			 appropriate financial assurances to ensure that the abatement obligations are
			 met.
							(B)Any notice or order issued pursuant
			 to paragraphs (1) or (2) may be modified, vacated, or terminated by the
			 Secretary concerned or an authorized representative of such Secretary. Any
			 person to whom any such notice or order is issued shall be entitled to a
			 hearing on the record.
							(4)If, after 30 days of the date of the
			 order referred to in paragraph (3)(A) the required abatement has not occurred,
			 the Secretary concerned shall take such alternative enforcement action against
			 the claim holder or operator (or any person who controls the claim holder or
			 operator) as will most likely bring about abatement in the most expeditious
			 manner possible. Such alternative enforcement action may include, but is not
			 necessarily limited to, seeking appropriate injunctive relief to bring about
			 abatement. Nothing in this paragraph shall preclude the Secretary, or for
			 National Forest System lands the Secretary of Agriculture, from taking
			 alternative enforcement action prior to the expiration of 30 days.
						(5)If a claim holder or operator (or any
			 person who controls the claim holder or operator) fails to abate a violation or
			 defaults on the terms of the permit, the Secretary, or for National Forest
			 System lands the Secretary of Agriculture, shall forfeit the financial
			 assurance for the plan as necessary to ensure abatement and reclamation under
			 this Act. The Secretary concerned may prescribe conditions under which a surety
			 may perform reclamation in accordance with the approved plan in lieu of
			 forfeiture.
						(6)The Secretary, or for National Forest
			 System lands the Secretary of Agriculture, shall not cause forfeiture of the
			 financial assurance while administrative or judicial review is pending.
						(7)In the event of forfeiture, the claim
			 holder, operator, or any affiliate thereof, as appropriate as determined by the
			 Secretary by rule, shall be jointly and severally liable for any remaining
			 reclamation obligations under this Act.
						(b)ComplianceThe
			 Secretary, or for National Forest System lands the Secretary of Agriculture,
			 may request the Attorney General to institute a civil action for relief,
			 including a permanent or temporary injunction or restraining order, or any
			 other appropriate enforcement order, including the imposition of civil
			 penalties, in the district court of the United States for the district in which
			 the mineral activities are located whenever a person—
						(1)violates, fails,
			 or refuses to comply with any order issued by the Secretary concerned under
			 subsection (a); or
						(2)interferes with,
			 hinders, or delays the Secretary concerned in carrying out an inspection under
			 section 503.
						Such court
			 shall have jurisdiction to provide such relief as may be appropriate. Any
			 relief granted by the court to enforce an order under paragraph (1) shall
			 continue in effect until the completion or final termination of all proceedings
			 for review of such order unless the district court granting such relief sets it
			 aside.(c)DelegationNotwithstanding
			 any other provision of law, the Secretary may utilize personnel of the Office
			 of Surface Mining Reclamation and Enforcement to ensure compliance with the
			 requirements of this Act.
					(d)Penalties(1)Any person who fails to comply with any
			 requirement of a permit approved under this Act or any regulation issued by the
			 Secretaries to implement this Act shall be liable for a penalty of not more
			 than $25,000 per violation. Each day of violation may be deemed a separate
			 violation for purposes of penalty assessments.
						(2)A person who fails to correct a
			 violation for which a cessation order has been issued under subsection (a)
			 within the period permitted for its correction shall be assessed a civil
			 penalty of not less than $1,000 per violation for each day during which such
			 failure continues.
						(3)Whenever a corporation is in violation of a
			 requirement of a permit approved under this Act or any regulation issued by the
			 Secretaries to implement this Act or fails or refuses to comply with an order
			 issued under subsection (a), any director, officer, or agent of such
			 corporation who knowingly authorized, ordered, or carried out such violation,
			 failure, or refusal shall be subject to the same penalties as may be imposed
			 upon the person referred to in paragraph (1).
						(e)Suspensions or
			 revocationsThe Secretary, or for National Forest System lands
			 the Secretary of Agriculture, shall suspend or revoke a permit issued under
			 title III, in whole or in part, if the operator—
						(1)knowingly made or
			 knowingly makes any false, inaccurate, or misleading material statement in any
			 mining claim, notice of location, application, record, report, plan, or other
			 document filed or required to be maintained under this Act;
						(2)fails to abate a
			 violation covered by a cessation order issued under subsection (a);
						(3)fails to comply
			 with an order of the Secretary concerned;
						(4)refuses to permit
			 an audit pursuant to this Act;
						(5)fails to maintain
			 an adequate financial assurance under section 306;
						(6)fails to pay claim
			 maintenance fees or other moneys due and owing under this Act; or
						(7)with regard to
			 plans conditionally approved under section 305(c)(2), fails to abate a
			 violation to the satisfaction of the Secretary concerned, or if the validity of
			 the violation is upheld on the appeal which formed the basis for the
			 conditional approval.
						(f)False
			 statements; tamperingAny person who knowingly—
						(1)makes any false
			 material statement, representation, or certification in, or omits or conceals
			 material information from, or unlawfully alters, any mining claim, notice of
			 location, application, record, report, plan, or other documents filed or
			 required to be maintained under this Act; or
						(2)falsifies, tampers
			 with, renders inaccurate, or fails to install any monitoring device or method
			 required to be maintained under this Act,
						shall upon
			 conviction, be punished by a fine of not more than $10,000, or by imprisonment
			 for not more than 2 years, or by both. If a conviction of a person is for a
			 violation committed after a first conviction of such person under this
			 subsection, punishment shall be by a fine of not more than $20,000 per day of
			 violation, or by imprisonment of not more than 4 years, or both. Each day of
			 continuing violation may be deemed a separate violation for purposes of penalty
			 assessments.(g)Knowing
			 violationsAny person who knowingly—
						(1)engages in mineral
			 activities without a permit required under title III; or
						(2)violates any other requirement of a permit
			 issued under this Act, or any condition or limitation thereof,
						shall upon
			 conviction be punished by a fine of not less than $5,000 nor more than $50,000
			 per day of violation, or by imprisonment for not more than 3 years, or both. If
			 a conviction of a person is for a violation committed after the first
			 conviction of such person under this subsection, punishment shall be a fine of
			 not less than $10,000 per day of violation, or by imprisonment of not more than
			 6 years, or both.(h)Knowing and
			 willful violationsAny person who knowingly and willfully commits
			 an act for which a civil penalty is provided in paragraph (1) of subsection (g)
			 shall, upon conviction, be punished by a fine of not more than $50,000, or by
			 imprisonment for not more than 2 years, or both.
					(i)DefinitionFor
			 purposes of this section, the term person includes any officer,
			 agent, or employee of a person.
					507.RegulationsThe Secretary and the Secretary of
			 Agriculture shall issue such regulations as are necessary to implement this
			 Act. The regulations implementing title II, title III, title IV, and title V
			 that affect the Forest Service shall be joint regulations issued by both
			 Secretaries, and shall be issued no later than 180 days after the date of
			 enactment of this Act.
				508.Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act, except as otherwise provided in
			 this Act.
				BMiscellaneous
			 Provisions
				511.Oil shale
			 claimsSection 2511(f) of the
			 Energy Policy Act of 1992 (Public Law 102–486) is amended—
					(1)by striking
			 as prescribed by the Secretary; and
					(2)by inserting
			 before the period the following: in the same manner as required by title
			 II and title III of the Hardrock Mining and
			 Reclamation Act of 2009.
					512.Purchasing power
			 adjustmentThe Secretary shall
			 adjust all location fees, claim maintenance rates, penalty amounts, and other
			 dollar amounts established in this Act for changes in the purchasing power of
			 the dollar no less frequently than every 5 years following the date of
			 enactment of this Act, employing the Consumer Price Index for All-Urban
			 Consumers published by the Department of Labor as the basis for adjustment, and
			 rounding according to the adjustment process of conditions of the Federal Civil
			 Penalties Inflation Adjustment Act of 1990 (104 Stat. 890).
				513.Savings
			 clause
					(a)Special
			 Application of mining lawsNothing in this Act shall be construed as
			 repealing or modifying any Federal law, regulation, order, or land use plan, in
			 effect prior to the date of enactment of this Act that prohibits or restricts
			 the application of the general mining laws, including laws that provide for
			 special management criteria for operations under the general mining laws as in
			 effect prior to the date of enactment of this Act, to the extent such laws
			 provide for protection of natural and cultural resources and the environment
			 greater than required under this Act, and any such prior law shall remain in
			 force and effect with respect to claims located (or proposed to be located) or
			 converted under this Act. Nothing in this Act shall be construed as applying to
			 or limiting mineral investigations, studies, or other mineral activities
			 conducted by any Federal or State agency acting in its governmental capacity
			 pursuant to other authority. Nothing in this Act shall affect or limit any
			 assessment, investigation, evaluation, or listing pursuant to the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.), or the Solid Waste Disposal Act (42 U.S.C. 3251 et seq.).
					(b)Effect on other
			 Federal lawsThe provisions of this Act shall supersede the
			 general mining laws, except for those parts of the general mining laws
			 respecting location of mining claims that are not expressly modified by this
			 Act. Except for the general mining laws, nothing in this Act shall be construed
			 as superseding, modifying, amending, or repealing any provision of Federal law
			 not expressly superseded, modified, amended, or repealed by this Act. Nothing
			 in this Act shall be construed as altering, affecting, amending, modifying, or
			 changing, directly or indirectly, any law which refers to and provides
			 authorities or responsibilities for, or is administered by, the Environmental
			 Protection Agency or the Administrator of the Environmental Protection Agency,
			 including the Federal Water Pollution Control Act, title XIV of the Public
			 Health Service Act (the Safe Drinking Water Act), the Clean Air Act, the
			 Pollution Prevention Act of 1990, the Toxic Substances Control Act, the Federal
			 Insecticide, Fungicide, and Rodenticide Act, the Federal Food, Drug, and
			 Cosmetic Act, the Motor Vehicle Information and Cost Savings Act, the Federal
			 Hazardous Substances Act, the Endangered Species Act of 1973, the Atomic Energy
			 Act, the Noise Control Act of 1972, the Solid Waste Disposal Act, the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
			 the Superfund Amendments and Reauthorization Act of 1986, the Ocean Dumping
			 Act, the Environmental Research, Development, and Demonstration Authorization
			 Act, the Pollution Prosecution Act of 1990, and the Federal Facilities
			 Compliance Act of 1992, or any statute containing an amendment to any of such
			 Acts. Nothing in this Act shall be construed as modifying or affecting any
			 provision of the Native American Graves Protection and Repatriation Act (Public
			 Law 101–601) or any provision of the American Indian Religious Freedom Act (42
			 U.S.C. 1996), the National Historic Preservation Act (16 U.S.C. 470 et seq.),
			 and the Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb et
			 seq.).
					(c)Protection of
			 conservation areasIn order to protect the resources and values
			 of National Conservation System units, the Secretary, as appropriate, shall
			 utilize authority under this Act and other applicable law to the fullest extent
			 necessary to prevent mineral activities that could have an adverse impact on
			 the resources or values for which such units were established.
					(d)Sovereign
			 immunity of Indian tribesNothing in this section shall be construed
			 so as to waive the sovereign immunity of any Indian tribe.
					514.Availability of
			 public recordsCopies of
			 records, reports, inspection materials, or information obtained by the
			 Secretary or the Secretary of Agriculture under this Act shall be made
			 immediately available to the public, consistent with section 552 of title 5,
			 United States Code, in central and sufficient locations in the county,
			 multicounty, and State area of mineral activity or reclamation so that such
			 items are conveniently available to residents in the area proposed or approved
			 for mineral activities and on the Internet.
				515.Miscellaneous
			 powers
					(a)In
			 generalIn carrying out his or her duties under this Act, the
			 Secretary, or for National Forest System lands the Secretary of Agriculture,
			 may conduct any investigation, inspection, or other inquiry necessary and
			 appropriate and may conduct, after notice, any hearing or audit, necessary and
			 appropriate to carrying out his or her duties.
					(b)Ancillary
			 powersIn connection with any hearing, inquiry, investigation, or
			 audit under this Act, the Secretary, or for National Forest System lands the
			 Secretary of Agriculture, is authorized to take any of the following
			 actions:
						(1)Require, by special
			 or general order, any person to submit in writing such affidavits and answers
			 to questions as the Secretary concerned may reasonably prescribe, which
			 submission shall be made within such reasonable period and under oath or
			 otherwise, as may be necessary.
						(2)Administer
			 oaths.
						(3)Require by
			 subpoena the attendance and testimony of witnesses and the production of all
			 books, papers, records, documents, matter, and materials, as such Secretary may
			 request.
						(4)Order testimony to
			 be taken by deposition before any person who is designated by such Secretary
			 and who has the power to administer oaths, and to compel testimony and the
			 production of evidence in the same manner as authorized under paragraph (3) of
			 this subsection.
						(5)Pay witnesses the
			 same fees and mileage as are paid in like circumstances in the courts of the
			 United States.
						(c)EnforcementIn
			 cases of refusal to obey a subpoena served upon any person under this section,
			 the district court of the United States for any district in which such person
			 is found, resides, or transacts business, upon application by the Attorney
			 General at the request of the Secretary concerned and after notice to such
			 person, shall have jurisdiction to issue an order requiring such person to
			 appear and produce documents before the Secretary concerned. Any failure to
			 obey such order of the court may be punished by such court as contempt thereof
			 and subject to a penalty of up to $10,000 a day.
					(d)Entry and
			 accessWithout advance notice and upon presentation of
			 appropriate credentials, the Secretary, or for National Forest System lands the
			 Secretary of Agriculture, or any authorized representative thereof—
						(1)shall have the
			 right of entry to, upon, or through the site of any claim, mineral activities,
			 or any premises in which any records required to be maintained under this Act
			 are located;
						(2)may at reasonable
			 times, and without delay, have access to records, inspect any monitoring
			 equipment, or review any method of operation required under this Act;
						(3)may engage in any
			 work and do all things necessary or expedient to implement and administer the
			 provisions of this Act;
						(4)may, on any mining
			 claim located under the general mining laws and maintained in compliance with
			 this Act, and without advance notice, stop and inspect any motorized form of
			 transportation that such Secretary has probable cause to believe is carrying
			 locatable minerals, concentrates, or products derived therefrom from a claim
			 site for the purpose of determining whether the operator of such vehicle has
			 documentation related to such locatable minerals, concentrates, or products
			 derived therefrom as required by law, if such documentation is required under
			 this Act; and
						(5)may, if
			 accompanied by any appropriate law enforcement officer, or an appropriate law
			 enforcement officer alone, stop and inspect any motorized form of
			 transportation which is not on a claim site if he or she has probable cause to
			 believe such vehicle is carrying locatable minerals, concentrates, or products
			 derived therefrom from a claim site on Federal lands or allocated to such claim
			 site. Such inspection shall be for the purpose of determining whether the
			 operator of such vehicle has the documentation required by law, if such
			 documentation is required under this Act.
						516.Multiple
			 mineral development and surface resourcesThe provisions of sections 4 and 6 of the
			 Act of August 13, 1954 (30 U.S.C. 524 and 526), commonly known as the Multiple
			 Minerals Development Act, and the provisions of section 4 of the Act of July
			 23, 1955 (30 U.S.C. 612), shall apply to all mining claims located under the
			 general mining laws and maintained in compliance with such laws and this
			 Act.
				517.Mineral
			 materials
					(a)DeterminationsSection
			 3 of the Act of July 23, 1955 (30 U.S.C. 611), is amended—
						(1)by inserting
			 (a) before the first sentence;
						(2)by inserting
			 mineral materials, including but not limited to after
			 varieties of in the first sentence;
						(3)by
			 striking or cinders and inserting in lieu thereof
			 cinders, and clay; and
						(4)by adding the
			 following new subsection at the end thereof:
							
								(b)(1)Subject to valid
				existing rights, after the date of enactment of the
				Hardrock Mining and Reclamation Act of
				2009, notwithstanding the reference to common varieties in
				subsection (a) and to the exception to such term relating to a deposit of
				materials with some property giving it distinct and special value, all deposits
				of mineral materials referred to in such subsection, including the block pumice
				referred to in such subsection, shall be subject to disposal only under the
				terms and conditions of the Materials Act of 1947.
									(2)For purposes of paragraph (1), the
				term valid existing rights means that a mining claim located for
				any such mineral material—
										(A)had and still has some property giving
				it the distinct and special value referred to in subsection (a), or as the case
				may be, met the definition of block pumice referred to in such
				subsection;
										(B)was properly located and maintained
				under the general mining laws prior to the date of enactment of the
				Hardrock Mining and Reclamation Act of
				2009;
										(C)was supported by a discovery of a
				valuable mineral deposit within the meaning of the general mining laws as in
				effect immediately prior to the date of enactment of the
				Hardrock Mining and Reclamation Act of
				2009; and
										(D)that such claim continues to be valid
				under this
				Act.
										.
						(b)Mineral
			 materials disposal clarificationSection 4 of the Act of July 23,
			 1955 (30 U.S.C. 612), is amended—
						(1)in subsection (b)
			 by inserting and mineral material after
			 vegetative; and
						(2)in subsection (c)
			 by inserting and mineral material after
			 vegetative.
						(c)Conforming
			 amendmentSection 1 of the
			 Act of July 31, 1947, entitled An Act to provide for the disposal of
			 materials on the public lands of the United States (30 U.S.C. 601 et
			 seq.) is amended by striking common varieties of in the first
			 sentence.
					(d)Short
			 titles
						(1)Surface
			 resourcesThe Act of July 23, 1955, is amended by inserting after
			 section 7 the following new section:
							
								8.This Act may be cited as the
				Surface Resources Act of
				1955.
								.
						(2)Mineral
			 materialsThe Act of July 31,
			 1947, entitled An Act to provide for the disposal of materials on the
			 public lands of the United States (30 U.S.C. 601 et seq.) is amended by
			 inserting after section 4 the following new section:
							
								5.This Act may be cited as the
				Materials Act of
				1947.
								.
						(e)Repeals(1)Subject to valid
			 existing rights, the Act of August 4, 1892 (27 Stat. 348; 30 U.S.C. 161),
			 commonly known as the Building Stone Act, is hereby repealed.
						(2)Subject to valid existing rights, the
			 Act of January 31, 1901 (30 U.S.C. 162), commonly known as the Saline Placer
			 Act, is hereby repealed.
						
